Citation Nr: 1335147	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  07-32 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for labile hypertension. 

2.  Entitlement to a rating in excess of 30 percent for bronchitis, to include restoration of a 60 percent rating. 

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel
INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from 
November 2006 and September 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, (RO).  

This claim was previously before the Board in January 2012, at which time the Board remanded it for additional development.  Additional development is needed before the claim can be decided on the merits.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows the Veteran received VA inpatient treatment in December 2007 for respiratory symptoms.  At the time of the January 2012 Board remand, only the discharge summary and instructions from the hospitalization had been associated with the claims file.  In response to the Board remand, additional VA treatment records were obtained, but in this regard only include a December 2007 Abbreviated Medical Record Discharge Short Form and Discharge Summary.  Although this is a different document that than the discharge summary previously associated with the claims file, it is still unclear whether all of the records from the December 2007 VA hospitalization have been associated with the claims file.  This ambiguity should be resolved.  

As also discussed in the January 2012 Board remand, a March 2011 VA examination report shows an interpretation from pulmonary function testing conducted at that time.  The actual test data which the examiner interpreted was not associated with the claims file, and was requested in the January 2012 Remand.  This information is still not associated with the file, and should be sought.  

Since the RO last issued a Supplemental Statement of the Case in September 2012, additional medical records were associated with the claims file that relate to the evaluations for labile hypertension and bronchitis.  These should be considered by the RO in the first instance, and all relevant VA treatment records dated from October 2012 to the present should be sought.  

Lastly, because this development could impact the rating of the Veteran's disabilities, the TDIU claim must be deferred.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain copies of all VA treatment records from the December 2007 hospitalization and the numerical results from the March 2011 pulmonary function testing, referenced in the March 2011 Respiratory VA examination report.  If these records are not available, a finding of unavailability should be added to the claims file.

2.  Request copies of the Veteran's VA treatment records from October 2012 to the present.

3.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


